UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Amendment No. 1 Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 FILED BY THE REGISTRANT x FILED BY PARTY OTHER THAN THE REGISTRANT o Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)2)) o Definitive Information Statement PALOMAR ENTERPRISES, INC. (Name of Registrant as Specified in Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: EXPLANATORY NOTE On January 14, 2008 we filed with the SEC a preliminary information statement on Form 14C, file number 000-32829.That preliminary information statement on Form 14C inadvertently included incorrect information in footnote (5) to the table on page 9 regarding Palomar Enterprises, Inc.’s ownership of Series A preferred stock.This revised information statement on Form 14C deletes footnote (5) to reflect that Palomar Enterprises, Inc. does not own any shares of our Series A preferred stock.Other than the deleted footnote (5) on page 9, no change is made to our information statement on Form 14C. PALOMAR ENTERPRISES, INC. 1802 N. Carson Street, Suite 212-3018 Carson City, Nevada 89701 Telephone (775) 887-0670 January 14, 2008 To Our Stockholders: The purpose of this information statement is to inform the holders of record of shares of our common stock as of the close of business on the record date, December 31, 2007, that our board of directors has recommended, and that the holders of the majority of the voting power of our outstanding capital stock intend to vote on February 4, 2008 to approve a reverse split of our common stock on the basis of one post-consolidation share for each 300 pre-consolidation shares.The split will not affect our Series B Common Stock, which is designated with a different CUSIP number than our common stock (the “Series B Stock”).The Series B Stock which will not be subject to the split does not trade in the United States and trades solely on the Berlin Stock Exchange. As of the record date, 254,748,758 shares of our common stock were issued and outstanding.As of the record date 8,950,000 shares of our series A preferred stock were issued and outstanding, 30,000,000 shares of our series B preferred stock were issued and outstanding and zero shares of our series C preferred stock were issued and outstanding. Each share of our common stock outstanding entitles the holder to one vote on all matters brought before the common stockholders.Each share of our series A preferred stock is convertible into 1,000 shares of our common stock.Each share of our series A preferred stock entitles the holder to 1,000 votes of our common stock on all matters brought before our stockholders.Each share of our series B preferred stock is convertible into 100 shares of our common stock. Each share of our series B preferred stock entitles the holder to 100 votes of our common stock on all matters brought before our stockholders.Each share of our series C preferred stock is convertible into 1,000 shares of our common stock.The shares of our series C preferred stock do not have voting rights. We have consenting stockholders, Steve Bonenberger, our President, Chief Executive Officer and Director, and Brent Fouch, our Treasurer, Chief Financial Officer and Director.Each of Messrs. Bonenberger and Fouch hold 4,475,000 shares of the series A preferred stock and 17,287,502 shares of our common stock.Therefore, Mr. Bonenberger will have the power to vote 4,492,287,502 shares or our common stock and Mr. Fouch will have the power to vote 4,492,287,502 shares or our common stock.Together, Messrs. Bonenberger and Fouch will have the power to vote 8,984,575,004 shares or our common stock, which number exceeds the majority of the issued and outstanding shares of our common stock on the record date. Messrs. Bonenberger and Fouch will vote in favor of the reverse stock split of our common stock.Messrs. Bonenberger and Fouch will have the power to pass the proposed corporate action without the concurrence of any of our other stockholders.A copy of the resolutions to be approved by Messrs. Bonenberger and Fouch are described in Attachment A to this information statement. We are not asking for a proxy and you are requested not to send us a proxy. We appreciate your continued interest in Palomar Enterprises, Inc. Very truly yours, /s/ Steve Bonenberger Steve Bonenberger, President, Chief Executive Officer and Director 2 PALOMAR ENTERPRISES, INC. 1802 N. Carson Street, Suite 212-3018 Carson City, Nevada 89701 Telephone (775) 887-0670 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY. The purpose of this information statement is to inform the holders of record of shares of our common stock as of the close of business on the record date, December 31, 2007, that our board of directors has recommended, and that the holders of the majority of the voting power of our outstanding capital stock intend to vote on February 4, 2008 to approve a reverse split of our common stock on the basis of one post-consolidation share for each 300 pre-consolidation shares.The split will not affect our Series B Common Stock, which is designated with a different CUSIP number than our common stock (the “Series B Stock”).The Series B Stock which will not be subject to the split does not trade in the United States and trades solely on the Berlin Stock Exchange. We have consenting stockholders, Steve Bonenberger, our President, Chief Executive Officer and Director, and Brent Fouch, our Treasurer, Chief Financial Officer and Director.Each of Messrs. Bonenberger and Fouch hold 4,475,000 shares of the series A preferred stock and 17,287,502 shares of our common stock.Therefore, Mr. Bonenberger will have the power to vote 4,492,287,502 shares or our common stock and Mr. Fouch will have the power to vote 4,492,287,502 shares or our common stock.Together, Messrs. Bonenberger and Fouch will have the power to vote 8,984,575,004 shares or our common stock, which number exceeds the majority of the issued and outstanding shares of our common stock on the record date. Messrs. Bonenberger and Fouch will vote in favor of the reverse stock split of our common stock.Messrs. Bonenberger and Fouch will have the power to pass the proposed corporate action without the concurrence of any of our other stockholders.A copy of the resolutions to be approved by Messrs. Bonenberger and Fouch are described in Attachment A to this information statement. This information statement will be sent on or about January 24, 2008 to our stockholders of record who do not sign the majority written consent described herein. VOTING SECURITIES In accordance with our bylaws, our board of directors has fixed the close of business on December 31, 2007 as the record date for determining the stockholders entitled to notice of the above noted corporate action.The reverse split will be approved if the number of votes cast in favor of the proposed corporate action exceeds the number of votes cast in opposition to the proposed corporate action.A majority of the voting power, which includes the voting power that is present in person or by proxy, constitutes a quorum for the transaction of business. As of the record date, 254,748,758 shares of our common stock were issued and outstanding.As of the record date 8,950,000 shares of our series A preferred stock were issued and outstanding, 30,000,000 shares of our series B preferred stock were issued and outstanding and zero shares of our series C preferred stock were issued and outstanding. Each share of our common stock outstanding entitles the holder to one vote on all matters brought before the common stockholders.Each share of our series A preferred stock is convertible into 1,000 shares of our common stock.Each share of our series A preferred stock entitles the holder to 1,000 votes of our common stock on all matters brought before our stockholders.Each share of our series B preferred stock is convertible into 100 shares of our common stock. Each share of our series B preferred stock entitles the holder to 100 votes of our common stock on all matters brought before our stockholders.Each share of our series C preferred stock is convertible into 1,000 shares of our common stock.The shares of our series C preferred stock do not have voting rights. 3 We have consenting stockholders, Steve Bonenberger, our President, Chief Executive Officer and Director, and Brent Fouch, our Treasurer, Chief Financial Officer and Director.Each of Messrs. Bonenberger and Fouch hold 4,475,000 shares of the series A preferred stock and 17,287,502 shares of our common stock.Therefore, Mr. Bonenberger will have the power to vote 4,492,287,502 shares or our common stock and Mr. Fouch will have the power to vote 4,492,287,502 shares or our common stock.Together, Messrs. Bonenberger and Fouch will have the power to vote 8,984,575,004 shares or our common stock, which number exceeds the majority of the issued and outstanding shares of our common stock on the record date. Messrs. Bonenberger and Fouch will vote in favor of the reverse stock split of our common stock.Messrs. Bonenberger and Fouch will have the power to pass the proposed corporate action without the concurrence of any of our other stockholders.A copy of the resolutions to be approved by Messrs. Bonenberger and Fouch are described in Attachment A to this information statement. Distribution and Costs We will pay all costs associated with the distribution of this information statement, including the costs of printing and mailing.In addition, we will only deliver one information statement to multiple security holders sharing an address, unless we have received contrary instructions from one or more of the security holders.Also, we will promptly deliver a separate copy of this information statement and future stockholder communication documents to any security holder at a shared address to which a single copy of this information statement was delivered, or deliver a single copy of this information statement and future stockholder communication documents to any security holder or holders sharing an address to which multiple copies are now delivered, upon written request to us at our address noted above. Security holders may also address future requests regarding delivery of information statements and/or annual reports by contacting us at the address noted above. Dissenters’ Right of Appraisal Nevada law provides for a right of a stockholder to dissent to the proposed reverse stock split and obtain appraisal of or payment for such stockholder’s shares. See “Dissent Rights of Our Stockholders.” ONE FOR Our board of directors has adopted a resolution to seek stockholder approval of a reverse split for the purpose for the purpose of increasing the market price of our common stock and to reduce the large number of outstanding shares of our common stock.Having such a large number of outstanding shares of common stock, in our opinion, does not convey the impression that we seek for our company.We feel that any potential investor in our company would consider a very large number of outstanding shares as a negative due to the potential for market price fluctuation of very cheap stock.The reverse split exchange ratio that the board of directors approved and deemed advisable and for which it is seeking stockholder approval is 300 pre-consolidation shares for each one post-consolidation share, with the reverse split to occur on February 4, 2008, or as soon as practicable thereafter. If you approve the reverse split and the board of directors decides to implement the reverse split, we will effect a reverse split of our then issued and outstanding common stock on the basis of 300 pre-consolidation shares for each one post-consolidation share. As discussed above, the board of directors believes that the higher share price that might initially result from the reverse stock split could help generate interest in Palomar Enterprises, Inc. among investors and thereby assist us in raising future capital to fund our operations or make acquisitions.We have not engaged in any negotiations to merge with any other entity. Since our inception, no dividends have been paid on our common stock.We intend to retain any earnings for use in our business activities, so it is not expected that any dividends on our common stock will be declared and paid in the foreseeable future. 4 Stockholders should note that the effect of the reverse split upon the market price for our common stock cannot be accurately predicted.In particular, if we elect to implement a reverse stock split, there is no assurance that prices for shares of our common stock after a reverse split will be 300 times greater than the price for shares of our common stock immediately prior to the reverse split.Furthermore, there can be no assurance that the market price of our common stock immediately after a reverse split will be maintained for any period of time.Moreover, because some investors may view the reverse split negatively, there can be no assurance that the reverse split will not adversely impact the market price of our common stock or, alternatively, that the market price following the reverse split will either exceed or remain in excess of the current market price. Effect of the Reverse Split The reverse split would not affect the registration of our common stock under the Securities Exchange Act of 1934, as amended, nor will it change our periodic reporting and other obligations thereunder. The voting and other rights of the holders of our common stock would not be affected by the reverse split (other than as described below).For example, a holder of 0.5 percent of the voting power of the outstanding shares of our common stock immediately prior to the effective time of the reverse split would continue to hold 0.5 percent of the voting power of the outstanding shares of our common stock after the reverse split.The number of stockholders of record would not be affected by the reverse split (except as described below). The authorized number of shares of our common stock and the par value of our common stock under our articles of incorporation would remain the same following the effective time of the reverse split.As mentioned above, the authorized and outstanding number of shares of our Series B Stock and the par value of our Series B Stock would not be affected by the reverse split. The number of shares of our common stock issued and outstanding would be reduced following the effective time of the reverse split in accordance with the following formula: every 300 shares of our common stock owned by a stockholder will automatically be changed into and become one new share of our common stock. Stockholders should recognize that if a reverse split is effected, they will own a fewer number of shares than they presently own (a number equal to the number of shares owned immediately prior to the effective time divided by the one for 300 exchange ratio subject to adjustment for fractional shares, as described below).However, if as a result of the reverse split, a stockholder would be entitled to less than one share, a fractional share, any such fractional share shall be rounded up to the nearest whole share. Since we will not issue any fractional shares as a result of the reverse split, but instead will issue one whole share for each fractional share which might result from the reverse split, we should not experience any reduction in the number of our stockholders.It is our intention that the reverse split should not reduce the number of our stockholders. We currently have no intention of going private, and this proposed reverse stock split is not intended to be a first step in a going private transaction and will not have the effect of a going private transaction covered by Rule 13e-3 of the Exchange Act.Moreover, the proposed reverse stock split does not increase the risk of us becoming a private company in the future. Issuance of Additional Shares.The number of authorized but unissued shares of our common stock effectively will be increased significantly by the reverse split of our common stock. When we implement a one for 300 reverse split, based on the 254,748,758 shares of our common stock outstanding on the record date, and the 25,000,000,000 shares of our common stock that are currently authorized under our articles of incorporation, 24,745,251,242 shares of our common stock remain available for issuance prior to the reverse split taking effect.A one for 300 reverse split would have the effect of decreasing the number of our outstanding shares of our common stock from 254,748,758 to 849,163 shares. Based on the 25,000,000,000 shares of our common stock that are currently authorized under our articles of incorporation, if we elect to implement a one for 300 reverse stock split, the reverse split, when implemented, would have the effect of increasing the number of authorized but unissued shares of our common stock from 24,745,251,242 to 24,999,150,837 shares. 5 The issuance in the future of such additional authorized shares may have the effect of diluting the earnings per share and book value per share, as well as the stock ownership and voting rights, of the currently outstanding shares of our common stock. The effective increase in the number of authorized but unissued shares of our common stock may be construed as having an anti-takeover effect by permitting the issuance of shares to purchasers who might oppose a hostile takeover bid or oppose any efforts to amend or repeal certain provisions of our articles of incorporation or bylaws.Such a use of these additional authorized shares could render more difficult, or discourage, an attempt to acquire control of us through a transaction opposed by our board of directors.At this time, our board does not have plans to issue any common shares resulting from the effective increase in our authorized but unissued shares generated by the reverse split. Federal Income Tax Consequences We will not recognize any gain or loss as a result of the reverse split. The following description of the material federal income tax consequences of the reverse split to our stockholders is based on the Internal Revenue Code of 1986, as amended, applicable Treasury Regulations promulgated thereunder, judicial authority and current administrative rulings and practices as in effect on the date of this information statement.Changes to the laws could alter the tax consequences described below, possibly with retroactive effect.We have not sought and will not seek an opinion of counsel or a ruling from the Internal Revenue Service regarding the federal income tax consequences of the reverse split.This discussion is for general information only and does not discuss the tax consequences that may apply to special classes of taxpayers (e.g., non-residents of the United States, broker/dealers or insurance companies).The state and local tax consequences of the reverse split may vary significantly as to each stockholder, depending upon the jurisdiction in which such stockholder resides.You are urged to consult your own tax advisors to determine the particular consequences to you. We believe that the likely federal income tax effects of the reverse split will be that a stockholder who receives solely a reduced number of shares of our common stock will not recognize gain or loss.With respect to a reverse split, such a stockholder’s basis in the reduced number of shares of our common stock will equal the stockholder’s basis in his old shares of our common stock. Effective Date If the proposed reverse split is approved the split would become effective as of 5:00 p.m. Nevada time February 4, 2008, or as soon as practicable thereafter.Except as explained herein with respect to fractional shares and stockholders who currently hold fewer than 300 shares, on such date, all shares of our common stock except the shares of the Series B Stock that were issued and outstanding immediately prior thereto will be, automatically and without any action on the part of the stockholders, converted into new shares of our common stock in accordance with the one for 300 exchange ratio. Risks Associated with the Reverse Split This information statement includes forward-looking statements including statements regarding our intent to solicit approval of a reverse split, the timing of the proposed reverse split and the potential benefits of a reverse split, including, but not limited to, increased investor interest and the potential for a higher stock price.The words “believe,” “expect,” “will,” “may” and similar phrases are intended to identify such forward-looking statements. Such statements reflect our current views and assumptions, and are subject to various risks and uncertainties that could cause actual results to differ materially from expectations.The risks include that we may not have sufficient resources to continue as a going concern; any significant downturn in our industry or in general business conditions would likely result in a reduction of demand for our products or services and would be detrimental to our business; we will be unable to achieve profitable operations unless we increase quarterly revenues or make further cost reductions; a loss of or decrease in purchases by one of our significant customers could materially and adversely affect our revenues and profitability; the loss of key personnel could have a material adverse effect on our business; the large number of shares available for future sale could adversely affect the price of our common stock; and the volatility of our stock price.For a discussion of these and other risk factors, see our annual report on Form 10-KSB for the year ended December 31, 2007, and other filings with the Securities and Exchange Commission. 6 If approved and implemented, the reverse stock split will result in some stockholders owning “odd-lots” of less than 100 common shares of our stock on a post-consolidation basis.Odd lots may be more difficult to sell, or require greater transaction costs per share to sell than shares in “even lots” of even multiples of 100 shares. The definition of an "odd-lot" may be less than 10 shares of a very thinly traded stock, such as shares of our common stock.Some brokers charge higher commissions for such transactions (often 1/8 of a point per share, called the differential) also called broken lot or uneven lot opposite of round lot.As a practical matter, it would not be economical for a stockholder owning one share to sell his one share, since transaction charges currently would exceed the value of the share. We estimate that there will be approximately twenty stockholders who will hold one share of our common stock following the reverse split. Dissent Rights of Our Stockholders Under Nevada law, our stockholders are entitled, after complying with certain requirements of Nevada law, to dissent from the approval of the authority with respect to the reverse stock split, pursuant to Sections 92A.300 to 92A.500, inclusive, of the Nevada Revised Statutes (the “NRS”) and to be paid the “fair value” of their shares of Palomar Enterprises, Inc. common stock in cash by complying with the procedures set forth in Sections 92A. 380to 92A. 450 of the NRS.Set forth below is a summary of the procedures relating to the exercise of dissenters’ rights by our stockholders.This summary does not purport to be a complete statement of the provisions of Sections 92A. 380 to 92A. 450 of the NRS and is qualified in its entirety by reference to such provisions, which are contained in Attachment B to this information statement. Pursuant to Section NRS 92A.410, if the corporate action creating dissenters' rights is taken by written consent of the stockholders or without a vote of the stockholders, as is the case here, we are required to notify in writing all stockholders entitled to assert dissenters' rights that the action was taken and send them the dissenter's notice described in NRS 92A.430. Under NRS 92A.430, the contents of the dissenter's notice and the delivery to stockholders entitled to assert rights must contain the following: 1. If a proposed corporate action creating dissenters' rights is authorized at a stockholders' meeting (including by consent of a majority of the voting shares as described in this Information Statement), the subject corporation shall deliver a written dissenter's notice to all stockholders who satisfied the requirements to assert those rights. 2. The dissenter's notice must be sent no later than 10 days after the effectuation of the corporate action, and must: (a) State where the demand for payment must be sent and where and when certificates, if any, for shares must be deposited; (b) Inform the holders of shares not represented by certificates to what extent the transfer of the shares will be restricted after the demand for payment is received; (c) Supply a form for demanding payment that includes the date of the first announcement to the news media or to the stockholders of the terms of the proposed action and requires that the person asserting dissenter's rights certify whether or not he acquired beneficial ownership of the shares before that date; (d) Set a date by which the subject corporation must receive the demand for payment, which may not be less than 30 nor more than 60 days after the date the notice is delivered; and (e) Be accompanied by a copy of NRS 92A.300 to 92A.500, inclusive. 7 Under NRS 92A.380, the right of a stockholder to dissent from certain corporate actions and to obtain payment for shares is as follows: 1. Except as otherwise provided in NRS 92A.370 and 92A.390, any stockholder is entitled to dissent from, and obtain payment of the fair value of his shares in the event of any of the following corporate actions: (a) Any corporate action taken pursuant to a vote of the stockholders to the extent that the articles of incorporation, bylaws or a resolution of the board of directors provides that voting or nonvoting stockholders are entitled to dissent and obtain payment for their shares. 2. A stockholder who is entitled to dissent and obtain payment pursuant to NRS 92A.300 to 92A.500, inclusive, may not challenge the corporate action creating his entitlement unless the action is unlawful or fraudulent with respect to him or the domestic corporation. Pursuant to NRS 92A.440, the demand for payment and deposit of certificates and retention of rights of a stockholder are as follows: 1. A stockholder to whom a dissenter's notice is sent must: (a) Demand payment; (b) Certify whether he or the beneficial owner on whose behalf he is dissenting, as the case may be, acquired beneficial ownership of the shares before the date required to be set forth in the dissenter's notice for this certification; and (c) Deposit his certificates, if any, in accordance with the terms of the notice. 2. The stockholder who demands payment and deposits his certificates, if any, before the proposed corporate action is taken retains all other rights of a stockholder until those rights are cancelled or modified by the taking of the proposed corporate action. 3. The stockholder who does not demand payment or deposit his certificates where required, each by the date set forth in the dissenter's notice, is not entitled to payment for his shares under this chapter. Notices should be addressed to Palomar Enterprises, Inc., 1802 N. Carson Street, Suite 212-3018, Carson City, Nevada 89701. Stockholders who vote in favor of the reverse stock split will be deemed to have waived their dissenter’s rights. A stockholder whose shares of our common stock are held in “street name” or in the name of anyone other than the stockholder must obtain written consent from the person or firm in whose name the shares are registered, allowing the stockholder to file the notice demanding payment for the shares in question, and must deliver the consent to us no later than the time that dissenter’s rights are asserted (Section 92A.400.2(a) of the NRS).Also, the dissent must be asserted as to all shares of our common stock that the stockholder beneficially owns or has power to vote on the record date (Section 92A.400.2(b) of the NRS). Any stockholder who does not complete the requirements of Sections 92A.400 and 92A.420.1(a) and (b) of the NRS as described above is not entitled to payment for his shares of Palomar Enterprises, Inc.’s common stock (Section 92A.420.2 of the NRS). 8 Vote Required Once a quorum is present and voting, the reverse stock split will be approved if the number of votes cast in favor of the reverse split exceeds the number of votes cast in opposition to the reverse split. The board of directors recommends a vote FOR approval of the reverse stock split, as described in Attachment A hereto. Information regarding the beneficial ownership of our common and preferred stock by management and the board of directors is noted below SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table presents information regarding the beneficial ownership of all shares of our common stock and preferred stock as of the record date, by: ·Each person who beneficially owns more than five percent of the outstanding shares of our common stock; ·Each person who beneficially owns outstanding shares of our preferred stock; ·Each of our directors; ·Each named executive officer; and ·All directors and officers as a group. Common Stock Beneficially Owned (2) Preferred Stock Beneficially Owned (2) Name and Address of Beneficial Owner (1) Number Percent Number Percent Steve Bonenberger 17,287,502 6.78 4,475,000 (3) 50 (3) Brent Fouch 17,287,502 6.78 4,475,000 (3) 50 (3) All directors and officers as a group (two persons) 34,575,004 13.56 8,950,000 (3) 100 (3) Cede & Co. -0- -0- 30,000,000 (4) 100 (4) (1) Unless otherwise indicated, the address for each of these stockholders is c/o Palomar Enterprises, Inc., 1802 N. Carson Street, Suite 212, Carson City, Nevada, 89701, telephone number (775) 887-0670. Also, unless otherwise indicated, each person named in the table above has the sole voting and investment power with respect to the shares of our common and preferred stock which he beneficially owns. (2) Beneficial ownership is determined in accordance with the rules of the SEC. As of December 31, 2007, the total number of outstanding shares of the common stock is 254,748,758, the total number of outstanding shares of the series A preferred stock is 8,950,000, the total number of outstanding shares of the series B preferred stock is 30,000,000 and the total number of outstanding shares of the series C preferred stock is zero. (3) series A preferred stock. (4) series B preferred stock. 9 Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires our directors, executive officers and persons who own more than 10 percent of a registered class of our equity securities, file with the SEC initial reports of ownership and reports of changes in ownership of our equity securities.Officers, directors and greater than 10 percent stockholders are required by SEC regulation to furnish us with copies of all Section 16(a) forms they file.All such persons have filed all required reports. DOCUMENTS INCORPORATED BY REFERENCE Our Annual Report on Form 10-KSB for the year ended December 31, 2006 and our Quarterly Reports on Forms 10-QSB for the periods ended March 31, 2007, June 30, 2007 and September 30, 2007 are incorporated herein by reference. COPIES OF ANNUAL AND QUARTERLY REPORTS We will furnish a copy of our Annual Report on Form 10-KSB for the year ended December 31, 2006 and our Quarterly Reports on Forms 10-QSB for the periods ended March 31, 2007, June 30, 2007 and September 30, 2007 and any exhibit referred to therein without charge to each person to whom this information statement is delivered upon written or oral request by first class mail or other equally prompt means within one business day of receipt of such request.Any request should be directed to our corporate secretary at 1802 N. Carson Street, Suite 212-3018, Carson City, Nevada 89701, Telephone (775) 887-0670. By Order of the board of directors, /s/Steve Bonenberger Steve Bonenberger, President, Chief Executive Officer and Director 10 Attachment A RESOLUTIONS TO BE ADOPTED BY THE STOCKHOLDERS OF PALOMAR ENTERPRISES, INC. (the “Company”) RESOLVED, that the reverse split of the Company’s issued and outstanding common stock on the basis of one post-consolidation share for each 300 pre-consolidation shares to be effective on or about February 4, 2008 (the “Reverse Split”) is hereby approved in all respects; and RESOLVED FURTHER, that the Reverse Split shall not affect the Series B of the Company’s common stock; and RESOLVED FURTHER, that any and all fractional shares resulting from the Reverse Split shall be rounded up to the nearest whole share; and RESOLVED FURTHER, that the officers of the Company be, and each of them hereby is, authorized, empowered and directed, for and on behalf of the Company, to take any and all actions, to perform all such acts and things, to execute, file, deliver or record in the name and on behalf of the Company, all such instruments, agreements, or other documents, and to make all such payments as they, in their judgment, or in the judgment of any one or more of them, may deem necessary, advisable or appropriate in order to carry out the transactions contemplated by the foregoing resolutions. 11 Attachment B SECTIONS 92A.300-92A. NRS 92A.300Definitions.As used in NRS 92A.300 to 92A.500, inclusive, unless the context otherwise requires, the words and terms defined in
